 Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 1 of 41 PageID #: 20




                                                                                    Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
                                                                21SL-CC00937

         IN THE CIRCUIT COURT FOR THE COUNTY OF ST. LOUIS, MISSOURI
                        TWENTY-FIRST JUDICIAL CIRCUIT

JUSTIN GONZALEZ and
DARRELL E. TULLOCK JR., on behalf of            )
themselves and all others similarly situated,   )
                                                )
                Plaintiffs,                     )
                                                )
v.                                              )
                                                )   Cause No.
AVERTEST, LLC, dba Averhealth                   )
                                                )   JURY TRIAL DEMANDED
Serve: Registered Agent                         )
       CSC-Lawyers Incorporating Company        )
       221 Bolivar Street                       )
       Jefferson City, MO 65101                 )
                                                )
       Defendant.                               )
                                                )

                         PLAINTIFFS’ CLASS ACTION PETITION




                                                                        EXHIBIT 2
         Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 2 of 41 PageID #: 21




                                                                                                                                                         Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
                                                     TABLE OF CONTENTS
                                                                                                                                              Page

INTRODUCTION .......................................................................................................................... 1

THE PARTIES................................................................................................................................ 2

   Plaintiffs ...................................................................................................................................... 2

   Defendant .................................................................................................................................... 2

JURISDICTION AND VENUE ..................................................................................................... 2

FACTUAL ALLEGATIONS REGARDING DEFENDANT’S LIABILITY ............................... 3

   Plaintiff Justin Gonzalez’s Experience ....................................................................................... 8

   Plaintiff Darrell Tullock’s Experience ........................................................................................ 9

CLASS ACTION ALLEGATIONS ............................................................................................. 10

COUNT I: BREACH OF CONTRACT ....................................................................................... 12

COUNT II: VIOLATION OF THE MMPA By MEANS OF UNFAIR PRACTICES................ 13

COUNT III: VIOLATION OF THE MMPA BY MEANS OF DECEPTION............................. 16

COUNT IV: VIOLATION OF THE MMPA BY MEANS OF OMISSION OF A MATERIAL
FACT ............................................................................................................................................ 17

COUNT V: VIOLATION OF THE MMPA BY MEANS OF MISREPRESENTATION .......... 20

COUNT VI: NEGLIGENCE ........................................................................................................ 21

JURY DEMAND .......................................................................................................................... 22




                                                                          i
      Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 3 of 41 PageID #: 22




                                                                                                        Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
       PLAINTIFFS Justin Gonzalez and Darrell E. Tullock Jr. (collectively “Plaintiffs”), on

behalf of themselves and all others similarly situated, files this petition against Defendant

Avertest, LLC, d/b/a Averhealth (“Averhealth”), as follows based on personal knowledge as to

their own actions and on information and belief, based on the investigation of counsel, as to

Defendant’s conduct and practices.

                                        INTRODUCTION

       1.      Plaintiffs bring this class action individually and on behalf of a Class of similarly

situated individuals (referred to collectively as “Class Members”) who submitted to drug tests

conducted by Averhealth. As set forth herein, the tests performed by Averhealth were not

conducted according to acceptable and appropriate standards of toxicology, in part due to

Averhealth’s failure to employ proper quality control methods and standards in its tests.

Accordingly, the results obtained from the tests of Plaintiffs’ and Class Members’ samples were

not based on proper data and science, and thus were not scientifically meaningful.

       2.      As Averhealth knows, individuals who submit to its drug tests depend on the tests

being fair and accurate, and severe consequences often arise when individuals test positive for a

substance. Thus, adhering to proper quality control standards is of the utmost importance. But as

set forth herein, Averhealth prioritized the speed in which it returned test results to its customers

over ensuring that proper testing methods were followed.

       3.      Defendant’s actions as alleged herein breached its contracts with individuals who

paid for and submitted to its tests and breached its duty of care to perform its tests pursuant to

accepted protocols, such that the tests are accurate and reliable.




                                                  1
      Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 4 of 41 PageID #: 23




                                                                                                       Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
                                          THE PARTIES

                                             Plaintiffs

       4.      Plaintiff Justin Gonzalez is a resident of the State of Indiana. During the relevant

class period he tested positive for a substance that he had not consumed due to tests conducted

by Defendant Averhealth that did not follow appropriate testing protocols and methods.

       5.      Plaintiff Darrell E. Tullock Jr. is a resident of St. Charles County and a citizen of

the State of Missouri. During the relevant class period he tested positive for certain substances

that he had not consumed due to tests conducted by Defendant Averhealth that did not follow

appropriate testing protocols and methods.

                                             Defendant

       6.      Defendant Avertest, LLC, dba Averhealth, is a Virginia corporation, with its

principal place of business at 2916 W. Marshall St., Suite A, Richmond, VA 23230. Its

registered agent in Missouri is CSC-Lawyers Incorporating Company, 221 Bolivar Street,

Jefferson City, MO 65101.

                                 JURISDICTION AND VENUE

       7.      The Circuit Court of St. Louis County has subject matter jurisdiction over this

action and personal jurisdiction over Defendant because the actions complained of regarding

Plaintiffs’ injuries took place in St. Louis County.

       8.      Venue is proper in the Circuit Court of St. Louis County because Plaintiffs and

Class Members were first injured by Averhealth’s acts and conduct described herein in St. Louis

County, Missouri. See R.S. Mo. § 508.010.4.




                                                  2
       Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 5 of 41 PageID #: 24




                                                                                                         Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
        9.       Averhealth states on its website: “All samples ship to our laboratory in St. Louis,”

which is where it performs its analysis of samples and thus where the violations alleged herein

occurred. 1 Its laboratory is located at 4709 LaGuardia Drive, Ste. 100, St. Louis, MO 63134.

        10.      This is a class action filed under Missouri Supreme Court Rule 52.08.

          FACTUAL ALLEGATIONS REGARDING DEFENDANT’S LIABILITY

        11.      Averhealth performs drug testing services to over 400,000 clients in 30 states. 2 It

conducts tests based on the following specimen types: urine, hair, oral fluid, and sweat. Id.

        12.      Averhealth states that its laboratory “is one of only 30 labs with accreditation by

College of American Pathologists-Forensic Drug Testing (CAP-FDT) and accredited by the U.S.

Department of Health and Human Services Clinical Laboratory Improvements Amendment

(CLIA) and the Drug Enforcement Agency (DEA).” 3 It adds that its laboratory “is operated by

PhD-and Masters-level toxicologists.” Id.

        13.      Averhealth states that it “tests for over 1,500 substances across urine, breath, oral

fluid, and hair using laboratory instruments and applying scientifically valid and forensically

defensible methodologies …” Id. It claims that “Averhealth delivers the industry’s most accurate

and timely testing.” Id.

        14.      It also claims that “[s]amples that initially screen positive are reflexed for a

second screen using a new aliquot. The specimen is reported as positive if the reactions of the

first and second tests are statistically similar.” Id.

        15.      Averhealth states that “[c]onfirmation testing is conducted via LC-MS/MS, a

methodology that exceeds GC/MS standards. This method allows for greater compound



1
  http://averhealth.com/why-averhealth/ (accessed 2/11/2021).
2
  https://averhealth.com/our-laboratory/ (accessed 2/11/2021).
3
  https://Averhealth.com/our-laboratory/ (accessed 2/11/2021).


                                                         3
         Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 6 of 41 PageID #: 25




                                                                                                        Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
coverage, including designer and synthetic substances, better precision and sensitivity, and faster

panel expansion to adapt to changing substance use trends.” Id.

           16.      Averhealth provides drug testing services to entities including drug and DUI

courts, veterans treatment courts, mental health courts, family courts, and domestic violence

courts. 4 Averhealth knows that these entities rely on the accuracy of its tests, as do the

individuals who undergo and pay for the tests and whose lives can be drastically altered based on

the results.

           17.      For example, in Averhealth’s blog post entitled “Why Accurate Results Are So

Important,” it states: “Accurate and reliable testing results are crucial in the criminal justice

system” and that “there are real life implications for inaccurate tests.” 5 It adds that in treatment

courts, “drug test results can be a driver for incentives and sanctions” and “[w]hen those

consequences … are not in line with reality due to a false positive or negative, the impact on

participants can be profound.” Id. Furthermore, Averhealth states that specific effects of false

positives include being sent to jail, job or home loss, and the loss of children to foster care. Id.

           18.      Averhealth markets its “Next Business Day Results,” which it claims is “a full

day faster than most lab-based testing companies.” Id.

           19.      Contrary to its claim that it delivers the industry’s “most accurate” testing,

Averhealth’s test results are in fact riddled with inaccuracies based on comprehensive and

widespread failures to follow accepted testing protocols.

           20.      As set forth herein, significant problems with Averhealth’s quality control

practices, which did not meet guidelines established by the College of American Pathologists for

forensic drug testing (“CAP”), render the results of its tests essentially meaningless.


4
    Averhealth.com/treatment-courts/ (accessed 2/11/2021).
5
    https://averhealth.com/why-accurate-results-are-so-important/ (accessed 2/11/2021).


                                                           4
      Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 7 of 41 PageID #: 26




                                                                                                         Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
          21.   For an acceptable quality control scheme, samples with known concentrations, or

“quality controls,” should be tested alongside the patients’ samples. The results of these quality

controls should match the expected value within at least 20% for the entire run of patient samples

to be scientifically acceptable.

          22.   On information and belief, Averhealth’s quality controls consistently failed, yet

the test results were still reported. Moreover, technical staff would manipulate data to force

quality controls to be within the acceptable range. Some manipulations included changing the

internal standards used and changing the regression of the calibration curve (addressed further

below).

          23.   Furthermore, to ensure that the preparation of a sample is correct, an internal

standard should be used. An internal standard is a compound that is similar to the compound of

interest; thus, in toxicology, it is usually a drug with isotopes (elemental differences) distinct

from the drug of interest. Notably, it is a substance not likely to occur in hair or urine being

tested.

          24.   Internal standards are added to the sample at the beginning of the sample

preparation process and at the end of the analytical process the result of the internal standard is

compared to an expected value. If it is a good comparison, then the sample can be analyzed. But

if it is not a good comparison or if the internal standard is not detected, the results of the patient

specimen analysis should not be used and the sample should be prepared again.

          25.   Thus, the internal standard ensures that the output numbers from the test are

accurate, because the results should show the exact quantity of the internal standard placed into

the test. As an example, if 5ng/ml (nanograms per milliliter) of an internal standard are put into a

test, the results should show 5ng/ml of that internal standard.




                                                   5
         Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 8 of 41 PageID #: 27




                                                                                                        Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
           26.      However, Averhealth did not follow the proper process as to internal standards.

On information and belief, at times Averhealth used test results even where the results

supposedly showed that an internal standard that was used did not exist.

           27.      On information and belief, there were also serious problems with the calibration

curves that Averhealth used for its tests.

           28.      As Averhealth states, “[a] quantitative test, also known as a confirmation,

compares an unknown sample against a defined numerical range. The defined range is based on a

calibration curve with five to seven data points. The calibration curve can give a definitive

amount of a drug that is present in the sample. The interpretation of the result is not just positive

or negative, but also ‘how much.’” 6

           29.      More specifically, a calibration curve is a series of samples with known

concentrations that span a range of concentrations of a particular drug. Each calibrator would

have an increasing amount of a particular drug. It should be prepared and analyzed with every

batch of patient specimens. Prior to analyzing the patient specimens, the calibration curve should

be analyzed for accuracy, including the coefficient of determination, which measures variance

around the regression line of the curve. This is important to the accuracy of the patients’ results

because the regression of the curve is used to determine the concentrations of drugs in the

patients’ samples. Without a proper calibration curve, concentration numbers are nothing more

than an educated guess.

           30.      On information and belief, Averhealth frequently and consistently used

calibration curves that failed to meet acceptance criteria and/or manipulated data, yet reported

the patients’ results anyway. One frequent method used to manipulate data was to pull



6
    https://averhealth.com/drug-test-cutoff-levels-not-what-you-think/ (accessed 2/12/2021).


                                                           6
      Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 9 of 41 PageID #: 28




                                                                                                        Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
calibration curve data from runs going back days to weeks in order to find a curve that was

within the acceptance criteria. It would then use this “historical” curve, which is not an

acceptable practice by the CAP guidelines.

        31.     Furthermore, quality controls should be used to verify that the calibration curve

worked. For example, one quality control should be low for a particular drug and one high. If the

calibration curve works, the result would show the low result and high result. On information

and belief, Averhealth did not properly follow this use of quality controls to verify the calibration

curves that they used in their tests.

        32.     Instead of conducting its tests with proper internal standards, quality controls, and

calibration curves, Averhealth prioritized the speed of its results, consistent with its above claim

that it gets results faster than other companies. But as Averhealth’s above statements about why

accurate results are so important show, speed should not come at the expense of proper quality

control practices.

        33.     At least one court has already recognized the disastrous lack of quality and

reliability of Averhealth’s drug tests. See Ex. A, November 10, 2020 Blanket Order Regarding

Substance Use Testing for Midland County Child Protection Cases by Hon. Dorene S. Allen,

Presiding Probate and Family Court Judge for Midland County Probate Court, State of Michigan.

        34.     In that Order, Judge Allen states in part that despite quality controls that were put

in place, “currently there are significant questions regarding the reliability of Aver Health.”

Judge Allen issued the following order that Averhealth would no longer be used to perform tests

in the Court’s child protection cases: “This Court having been involved in the analysis of the

quality and reliability of Aver Health a//k/a Aversys and their substance use testing, hereby




                                                  7
     Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 10 of 41 PageID #: 29




                                                                                                       Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
orders that from this date forward an alternative lab will be used for child protection cases

through this Court.”

       35.     Furthermore, Judge Allen’s Order includes a November 6, 2020 Memorandum

from the Michigan Supreme Court State Administrative Office regarding concerns that were

brought to its attention regarding the accuracy of Averhealth’s drug testing results. In addition to

addressing a series of false positive results that had occurred, the Memorandum states: “In

addition, we have been informed that allegations have been raised regarding Averhealth

employee practices not complying with the company’s accreditation standards.”

       36.     Accordingly, Judge Allen ordered that “substance abuse testing be conducted by

an alternate laboratory to be selected by this Court.”

Plaintiff Justin Gonzalez’s Experience

       37.     Mr. Gonzalez is one of the many individuals whose life has been significantly

impacted by Averhealth’s failure to follow proper quality controls in its drug tests.

       38.     In April 2016, Mr. Gonzalez paid for and submitted to a drug test of his hair by

Averhealth in connection with a child custody matter.

       39.      His test came back positive for Methamphetamine. This was inaccurate, as Mr.

Gonzalez had not consumed this substance.

       40.     Mr. Gonzalez then obtained additional drug tests from companies other than

Averhealth, including in June, September, and November 2016, none of which were positive for

Methamphetamine.

       41.     Another drug test that Mr. Gonzalez obtained from Averhealth in March 2018

also returned false positives. His test came back positive for Amphetamine, Methamphetamine,

THC, Benzoylecgonine, and Cocaine. This was inaccurate, as Mr. Gonzalez had not consumed

these substances.


                                                 8
     Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 11 of 41 PageID #: 30




                                                                                                      Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
       42.     Because of the inaccurate positive test results, Mr. Gonzalez was not allowed to

see his children unsupervised. This has caused substantial emotional distress for himself and, he

believes, potential emotional effects on his children.


Plaintiff Darrell Tullock’s Experience

       43.     Mr. Tullock is another one of the many individuals whose life has been

significantly impacted by Averhealth’s failure to follow proper quality controls in its drug tests.

       44.     In February 2020, Mr. Tullock was told to submit to a drug test of his hair by the

guardian ad litem in his child custody matter.

       45.     His test was conducted by Averhealth and came back positive for Amphetamine

and Methamphetamine. Mr. Tullock paid Averhealth directly for this test and for the tests set

forth below.

       46.     He also submitted to a drug test in May 2020, which again purported to show that

he tested positive for Amphetamine and Methamphetamine.

       47.     Mr. Tullock’s June 2020 test was again positive for these substances in addition to

TCH and Benzoylecgonine.

       48.     His July 2020 test was positive for Amphetamine and Methamphetamine, and his

September 2020 test came back positive for these substances in addition to Benzoylecgonine and

Cocaine.

       49.     Those tests were inaccurate. Mr. Tullock was not using or consuming any of the

above substances for which the tests came back positive, other than THC because he was taking

physician-prescribed medical marijuana.

       50.     Because of these incorrect positive test results, Mr. Tullock obtained tests by his

own doctor. Those tests came back negative for these substances, other than THC based on his



                                                 9
     Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 12 of 41 PageID #: 31




                                                                                                      Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
prescription for medical marijuana. Notably, only one of these five tests from Averhealth showed

a positive result for THC.

       51.     Based on the inaccurate positive tests from Averhealth’s tests of his samples, the

Court in Mr. Tullock’s child custody matter placed restrictions on his ability to see his child

unsupervised, a restriction that has lasted nearly one year. This has caused substantial emotional

distress for himself and, he believes, potential emotional effects on his child.

                               CLASS ACTION ALLEGATIONS

       52.     The Class. Plaintiffs bring this action on their own behalf and as a class action on

behalf of a Breach of Contract Class of all individuals who submitted to, and paid for,

Averhealth’s drug tests (“the Class”), as well as a Breach of Contract Subclass of individuals in

Missouri (“Missouri Subclass”).

       53.     Specifically, Plaintiffs seek to represent the following Class:

               All individuals in the United States who, within the applicable period of
               limitations preceding the filing of this lawsuit to the date of class certification,
               paid for and submitted to Averhealth’s drug tests.

               (“Class”).

               All Class Members within the State of Missouri who submitted to Averhealth’s
               drug tests.

               (“Missouri Subclass”).

               Excluded from the Class are officers, directors and employees of Defendant,
               counsel and members of the immediate families of counsel for Plaintiffs herein,
               and the judge presiding over this action and any member of the judge’s immediate
               family.


       54.     This action is properly maintainable as a class action under Missouri Supreme

Court Rule 52.08.

       55.     Plaintiffs reserve the right to re-define the Classes prior to class certification.



                                                  10
     Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 13 of 41 PageID #: 32




                                                                                                          Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
       56.      Numerosity. The members of the proposed Class are so numerous that joinder of

all members is impracticable. The precise number of Class Members is unknown at this time, as

such information is in the exclusive control of Defendant.

       57.      Common Questions of Law and Fact and Predominance. Numerous questions

of law and fact are common to Plaintiffs and the Class Members and predominate over any

individual questions. Such common legal and factual questions include, but are not limited to:

             a. Whether Averhealth failed to use proper quality controls for its drug tests in
                accordance with forensic toxicology best practices and CAP requirements;

             b. Whether Averhealth failed to properly use and rely on internal standards for its
                drug tests in accordance with forensic toxicology best practices and CAP
                requirements;

             c. Whether Averhealth failed to use and rely on appropriate calibration curves for its
                drug tests in accordance with forensic toxicology best practices and CAP
                requirements;

             d. Whether as a result of Averhealth’s failure to follow and abide by appropriate
                quality control methods and standards for its drug tests, the results of its drug tests
                have been rendered meaningless as not supported by data or science;

             e. Whether Averhealth’s actions breached its contracts with individuals who submit
                to its drug tests by failing to use appropriate quality control methods in its tests.

       58.      Typicality. Plaintiffs’ claims are typical of the claims of the Class Members.

Plaintiffs and all Class Members have suffered damages as a result of Defendant’s failure to

follow proper quality control standards in connection with its drug tests.

       59.      Adequacy of Representation. Plaintiffs will fairly and adequately represent and

protect the interests of the proposed Class. Plaintiffs have retained counsel with substantial

experience in prosecuting complex litigation and class actions.




                                                  11
     Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 14 of 41 PageID #: 33




                                                                                                        Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
       60.     Plaintiffs and counsel are committed to prosecuting this action vigorously on

behalf of the Class, and do not have any interests that are contrary to or in conflict with those of

the Class they seek to represent.

       61.     Superiority. A class action is superior to all other available methods for fair and

efficient adjudication of this controversy. Plaintiffs know of no difficulty to be encountered in

the management of this action that would preclude its maintenance as a class action.

       62.     The prosecution of separate actions by individual members of the Class would

create a risk of inconsistent and varying adjudications concerning the subject of this action.

       63.     Absent a class action, the vast majority of Class Members likely would not be in a

position to litigate their claims individually and would have no effective remedy at law through

which to vindicate their claims against Defendants and be made whole.

       64.     Class treatment will conserve the resources of the courts and the litigants, and

further efficient adjudication of Class Member claims.

       65.     Class Action on Limited Issues. Because there are common individual issues

among the Class, it is appropriate for this action to be maintained as a class action with respect to

particular issues if necessary. See Mo. Sup. Ct. R. 52.08(c)(4).

                            COUNT I: BREACH OF CONTRACT
                 (On behalf of Plaintiffs, the Class, and the Missouri Subclass)

       66.     Plaintiffs incorporate by reference all preceding paragraphs of this Petition as if

fully set forth herein, and further allege as follows.

       67.     Plaintiffs and Class Members entered into contracts with Averhealth, under which

Averhealth offered to, and did, provide them with drug testing services, in exchange for payment

by Plaintiffs and Class Members.




                                                  12
     Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 15 of 41 PageID #: 34




                                                                                                      Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
        68.     Plaintiffs and Class Members performed by paying Averhealth for the drug tests

to which they submitted.

        69.     A material term of the agreement was that the tests performed by Averhealth

would be performed according to accepted and appropriate protocols in toxicology, such that

accurate and reliable results would be obtained.

        70.     Averhealth breached the contracts with Plaintiffs and Class Members by failing to

utilize accepted and appropriate protocols in analyzing their samples, including by failing to

employ proper quality control methods and standards as set forth herein.

        71.     As a result of this failure by Averhealth, Plaintiffs and Class Members tested

positive for substances that they had not taken.

        72.     Plaintiffs and Class Members thereby suffered damages, in that the positive test

results that were improperly obtained from their samples resulted in serious negative

consequences, including but not limited to being returned to prison, failure to complete drug

treatment programs, and restrictions on being able to see their children.

        73.     WHEREFORE, Plaintiffs and the Class pray for the relief requested in the Prayer

for Relief set forth below in this Petition.

    COUNT II: VIOLATION OF THE MMPA BY MEANS OF UNFAIR PRACTICES
                 (On behalf of Plaintiffs and the Missouri Subclass)

        74.     Plaintiffs incorporate by reference all preceding paragraphs of this Petition as if

fully set forth herein, and further allege as follows.

        75.     The actions of Defendant alleged herein violated, and continue to violate, the

Missouri Merchandising Practices Act (“MMPA”), Mo. Rev. Stat. § 407.010 et seq, because they

constitute unfair practices.

        76.     The MMPA, Mo. Rev. Stat. § 407.020, states in relevant part:



                                                   13
      Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 16 of 41 PageID #: 35




                                                                                                       Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
        The act, use or employment by any person of any deception, fraud, false pretense, false
        promise, misrepresentation, unfair practice or the concealment, suppression, or omission
        of any material fact in connection with the sale or advertisement of any merchandise in
        trade or commerce . . . is declared to be an unlawful practice.

        77.    Plaintiffs, on behalf of themselves and all others similarly situated in Missouri,

are entitled to bring this action pursuant to Mo. Rev. Stat. § 407.025, which provides in relevant

part that:

        1. Any person who purchases or leases merchandise primarily for personal, family
        or household purposes and thereby suffers an ascertainable loss of money or
        property, real or personal, as a result of the use or employment by another person
        of a method, act or practice declared unlawful by section 407.020, may bring a
        private civil action in either the circuit court of the county in which the seller or
        lessor resides or in which the transaction complained of took place, to recover
        actual damages. The court may, in its discretion, award punitive damages and may
        award to the prevailing party attorney’s fees, based on the amount of time
        reasonably expended, and may provide such equitable relief as it deems necessary
        or proper.

        2. Persons entitled to bring an action pursuant to subsection 1 of this section may,
        if the unlawful method, act or practice has caused similar injury to numerous other
        persons, institute an action as representative or representatives of a class against
        one or more defendants as representatives of a class . . . . In any action brought
        pursuant to this section, the court may in its discretion order, in addition to damages,
        injunction or other equitable relief and reasonable attorney’s fees.

        78.    The MMPA defines “merchandise” as any objects, wares, goods, commodities,

intangibles, real estate or services. Mo. Rev. Stat. § 407.010. Thus, the drug testing services that

Defendant provides are merchandise.

        79.    In selling its drug testing services, Defendant is engaging in the sale of

merchandise in trade or commerce.

        80.    Plaintiffs and the Missouri Subclass entered into agreements with Defendant for

its drug testing services for personal, family, or household purposes.




                                                  14
     Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 17 of 41 PageID #: 36




                                                                                                      Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
       81.     The Missouri Attorney General has promulgated regulations defining the meaning

of unfair practice as used in the MMPA. That definition states that unethical practices are unfair

in violation of the above statute. Mo. Code Regs. tit. 15, § 60-8.020.

       82.     Missouri case law provides that the MMPA’s “literal words cover every practice

imaginable and every unfairness to whatever degree.” Conway v. CitiMortgage, Inc., 438

S.W.3d 410, 416 (Mo. 2014) (quoting Ports Petroleum Co., Inc. of Ohio v. Nixon, 37 S.W.3d

237, 240 (Mo. banc 2001). Furthermore, the statute’s “plain and ordinary meaning of the words

themselves ... are unrestricted, all-encompassing and exceedingly broad.” Id. at 240.

       83.     Pursuant to the MMPA, Defendant has a duty not to engage in any unethical or

unfair practice in connection with the sale of any merchandise in trade or commerce. For the

reasons stated herein, it breached that duty.

       84.     Failing to utilize accepted and appropriate protocols in analyzing their samples,

including by failing to employ proper quality control methods and standards as set forth herein,

so that Plaintiffs and Missouri Subclass members did not receive fair and accurate drug tests, is

unfair and unethical and violates generally accepted principles of ethical business conduct.

       85.     Plaintiffs and the Missouri Subclass thereby suffered ascertainable loss by paying

for tests that were not fair and accurate and by suffering serious consequences from positive tests

results that were improperly obtained from their samples, including but not limited to being

returned to prison, failure to complete drug treatment programs, and restrictions on being able to

see their children.

       86.     Defendant’s acts and practices alleged herein have directly, foreseeably, and

proximately caused loss, damages, and injury to Plaintiffs and the Missouri Subclass in an

amount to be determined at trial.




                                                15
     Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 18 of 41 PageID #: 37




                                                                                                      Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
       87.      Defendant’s unfair and unethical acts and practices in violation of the MMPA

were performed willfully and wantonly, were outrageous, and were done in reckless indifference

to the rights of Plaintiffs and the Missouri Subclass.

       88.      WHEREFORE, Plaintiffs and the Missouri Subclass pray for the relief requested

in the Prayer for Relief set forth below in this Petition.

        COUNT III: VIOLATION OF THE MMPA BY MEANS OF DECEPTION
                  (On behalf of Plaintiffs and the Missouri Subclass)

       89.      Plaintiffs incorporate by reference all preceding paragraphs of this Petition as if

fully set forth herein, and further allege as follows.

       90.      The actions of Defendant alleged herein violated, and continue to violate, the

MMPA because they constitute deception.

       91.      Mo. Rev. Stat. § 407.020.1 prohibits “[t]he act, use or employment by any person

of any … deception … in connection with the sale or advertisement of any merchandise in trade

or commerce.”

       92.      The Missouri Attorney General has promulgated regulations defining the meaning

of deception as used in the MMPA. That definition states that deception is any “method, act, use,

practice, advertisement or solicitation that has the tendency or capacity to mislead, deceive or

cheat, or that tends to create a false impression.” Mo. Code Regs. Ann. tit. 15, § 60-9.020.

       93.      Pursuant to the MMPA, Defendant has a duty not to engage in any deception in

connection with the sale or advertisement of any merchandise in trade or commerce. For the

reasons stated herein, it breached that duty.

       94.      Advertising the high quality and accuracy of its drug tests as set forth above and

then failing to utilize accepted and appropriate protocols in analyzing their samples, including by

failing to employ proper quality control methods and standards as set forth herein constitutes



                                                  16
     Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 19 of 41 PageID #: 38




                                                                                                      Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
deception under the MMPA, because this act or practice has the tendency or capacity to mislead,

deceive, cheat, and/or create a false impression.

       95.     Specifically, Defendant’s act or practice of advertising the high quality and

accuracy of its drug tests despite not employing proper quality control methods and standards in

its tests has the tendency to mislead, deceive, and create a false impression among individuals

who submit to Defendant’s tests, such that they believe they are submitting to drug tests that are

fair and accurate, and to cheat them into paying for such faulty drug tests.

       96.     Plaintiffs and the Missouri Subclass thereby suffered ascertainable loss by paying

for tests that were not fair and accurate and by suffering serious consequences from positive tests

results that were improperly obtained from their samples, including but not limited to being

returned to prison, failure to complete drug treatment programs, and restrictions on being able to

see their children.

       97.     Defendant’s deceptive acts and practices have directly, foreseeably, and

proximately caused loss, damages and injury to Plaintiffs and the Missouri Subclass.

       98.     Defendant’s deceptive acts and practices in violation of the MMPA were

performed willfully and wantonly, were outrageous and were done in reckless indifference to the

rights of Plaintiffs and the Missouri Subclass.

       99.     WHEREFORE, Plaintiffs and the Missouri Subclass pray for the relief requested

in the Prayer for Relief set forth below in this Petition.

      COUNT IV: VIOLATION OF THE MMPA BY MEANS OF OMISSION OF A
                                MATERIAL FACT
                 (On behalf of Plaintiffs and the Missouri Subclass)

       100.    Plaintiffs incorporate by reference all preceding paragraphs of this Petition as if

fully set forth herein, and further allege as follows.




                                                  17
     Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 20 of 41 PageID #: 39




                                                                                                       Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
       101.    The actions of Defendant alleged herein violated, and continue to violate, the

MMPA because they constitute omission of a material fact.

       102.    Mo. Rev. Stat. § 407.020.1 prohibits by any person the “any deception, fraud,

false pretense, false promise, misrepresentation, unfair practice or the concealment, suppression,

or omission of any material fact in connection with the sale or advertisement of any merchandise

in trade or commerce.”

       103.    The Missouri Attorney General has promulgated regulations defining the meaning

of terms in the MMPA. Accordingly, omission of a material fact as used in the MMPA is “any

failure by a person to disclose material facts known to him/her, or upon reasonable inquiry would

be known to him/her.” 15 C.S.R. § 60-9.110.

       104.    A material fact is “any fact which a reasonable consumer would likely consider to

be important in making a purchasing decision, or which would be likely to induce a person to

manifest his/her assent, or which the seller knows would be likely to induce a particular

consumer to manifest his/her assent, or which would be likely to induce a reasonable consumer

to act, respond or change his/her behavior in any substantial manner.” 15 C.S.R. § 60-9.010.

       105.    Pursuant to the MMPA, Defendant has a duty not to omit material facts in

connection with the sale or advertisement of any merchandise in trade or commerce. For the

reasons stated herein, it breached that duty.

       106.    As set forth above, Defendant was aware of its failure to use accepted and

appropriate protocols in its drug tests, including its failure to use proper quality control methods

and standards. Even if Defendant had been unaware of such failures, which it was not, the lack of

proper quality control methods in its drug tests would have been known to it upon reasonable

inquiry.




                                                 18
     Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 21 of 41 PageID #: 40




                                                                                                      Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
       107.    The failure of the use of accepted and appropriate protocols in its drug tests is a

material fact, because a reasonable consumer would likely consider it important to know, when

submitting to a drug test, that the test is not conducted according to accepted and appropriate

protocols.

       108.    Furthermore, the failure of the use of accepted and appropriate protocols in

Defendant’s drug tests is also a material fact because a reasonable consumer would likely be

induced to change his or her decision to submit to the drug test based on knowing that it is not

conducted according to such accepted and appropriate protocols.

       109.    Despite Defendant’s knowledge that its drug tests were not conducted according

to accepted and appropriate protocols, Defendant omitted any reference of such failures to

Plaintiffs and the Missouri Subclass prior to their submitting to Defendant’s drug tests.

       110.    Accordingly, Defendant’s provision of drug tests that were not conducted

according to accepted and appropriate protocols to Plaintiffs and Missouri Subclass members,

without first disclosing the failure of its tests to employ accepted and appropriate protocols,

constitutes omission of a material fact under the MMPA.

       111.    Plaintiffs and the Missouri Subclass thereby suffered ascertainable loss by paying

for tests that were not fair and accurate and by suffering serious consequences from positive tests

results that were improperly obtained from their samples, including but not limited to being

returned to prison, failure to complete drug treatment programs, and restrictions on being able to

see their children.

       112.    Defendant’s omissions have directly, foreseeably, and proximately caused loss,

damages and injury to Plaintiffs and the Missouri Subclass.




                                                 19
     Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 22 of 41 PageID #: 41




                                                                                                        Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
       113.       Defendant’s omissions in violation of the MMPA were performed willfully and

wantonly, were outrageous and were done in reckless indifference to the rights of Plaintiffs and

the Missouri Subclass.

       114.       WHEREFORE, Plaintiffs and the Missouri Subclass pray for the relief requested

in the Prayer for Relief set forth below in this Petition.

  COUNT V: VIOLATION OF THE MMPA BY MEANS OF MISREPRESENTATION
               (On Behalf of Plaintiffs and the Missouri Subclass)

       115.       Plaintiffs incorporate by reference all preceding paragraphs of this Petition as if

fully set forth herein, and further allege as follows.

       116.       The actions of Defendant alleged herein violated, and continue to violate, the

MMPA because they constitute misrepresentation.

       117.       Mo. Rev. Stat. § 407.020.1 prohibits “[t]he act, use or employment by any person

of any … misrepresentation … in connection with the sale or advertisement of any merchandise

in trade or commerce.”

       118.       The Missouri Attorney General has promulgated a regulation defining the

meaning of misrepresentation as used in the MMPA. That definition states that misrepresentation

“is an assertion that is not in accord with the facts.” Mo. Code Regs. Ann. tit. 15, § 60-9.070.

       119.       Pursuant to the MMPA, Defendant has a duty not to engage in any

misrepresentation in connection with the sale or advertisement of any merchandise in trade or

commerce. For the reasons stated herein, it breached that duty.

       120.       Defendant’s advertising that it delivers the industry’s most accurate drug testing

constitutes misrepresentation under the MMPA, because it is an assertion that is not in accord

with the facts.




                                                   20
     Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 23 of 41 PageID #: 42




                                                                                                       Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
       121.    Plaintiffs and the Missouri Subclass thereby suffered ascertainable loss by paying

for tests that were not fair and accurate and by suffering serious consequences from positive tests

results that were improperly obtained from their samples, including but not limited to being

returned to prison, failure to complete drug treatment programs, and restrictions on being able to

see their children.

       122.    Defendant’s misrepresentations have directly, foreseeably, and proximately

caused loss, damages and injury to Plaintiffs and the Missouri Subclass.

       123.    WHEREFORE, Plaintiffs and the Missouri Subclass pray for the relief requested

in the Prayer for Relief set forth below in this Petition.

                                   COUNT VI: NEGLIGENCE
                                    (On behalf of Plaintiffs)

       124.    Plaintiffs incorporate by reference paragraphs 1- 65 of this Petition as if fully set

forth herein, and further allege as follows.

       125.    Averhealth owed Plaintiffs a duty to analyze their samples in accordance with

accepted and appropriate protocols in toxicology, including proper quality control methods and

standards, such that the results obtained would be accurate and reliable.

       126.    By failing to employ appropriate quality control methods and standards in its drug

tests, as set forth herein, Averhealth breached its duty to Plaintiffs.

       127.    That breach caused Plaintiffs to test positive for the substances set forth above

that they had not taken.

       128.    As set forth above, Averhealth knew of the consequences that result from

inaccurate test results, and it was reasonably foreseeable that its failure to utilize appropriate

protocols and quality control methods in its tests would result in serious negative consequences

for individuals who tested positive for substances that they had not taken.



                                                  21
     Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 24 of 41 PageID #: 43




                                                                                                    Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
       129.    As a result of Defendant’s breach set forth herein, Mr. Gonzalez was unable to see

his children unsupervised, and the Court placed restrictions on Mr. Tullock’s ability to see his

child unsupervised, a restriction that has lasted nearly a year. That has resulted in damages

including mental and emotional distress, humiliation, embarrassment, and pain and suffering.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and the Class, pray judgment against

Defendant as follows:

       1.      Certifying the Class as requested herein;

       2.      Entering an order appointing undersigned counsel as lead counsel for the Class;

       3.      Awarding actual damages against Defendant in an amount to be determined;

       4.      Awarding injunctive relief as permitted by law or equity, including a preliminary

               and permanent injunction enjoining Defendant from continuing the unlawful

               practices as set forth herein;

       5.      Awarding punitive damages against Defendant as the Court deems necessary or

               proper;

       6.      Awarding pre-judgment and post-judgment interest;

       7.      Awarding reasonable attorneys’ fees and costs herein;

       8.      Awarding such other and further relief as the Court deems fit and proper.

                                         JURY DEMAND

Plaintiffs demand a trial by jury.


Dated: February 26, 2021                 Respectfully submitted,

                                           LAW OFFICE OF RICHARD S. CORNFELD,
                                           LLC

                                                By:    /s/Richard S. Cornfeld


                                                  22
Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 25 of 41 PageID #: 44




                                                                                  Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
                              Richard S. Cornfeld, #31046
                              Daniel S. Levy, #66039
                              Law Office of Richard S. Cornfeld, LLC
                              1010 Market Street, Suite 1645
                              St. Louis, Missouri 63101
                              P. 314-241-5799
                              F. 314-241-5788
                              rcornfeld@cornfeldlegal.com
                              dlevy@cornfeldlegal.com

                              And

                              Anthony S. Bruning, #30906MO
                              Anthony S. Bruning, Jr., #60200MO
                              Ryan L. Bruning, #62773MO
                              THE BRUNING LAW FIRM, LLC
                              555 Washington Avenue, Suite 600
                              St. Louis, Missouri 63101
                              P. 314-735-8100 / F. 314-898-3078
                              tony@bruninglegal.com
                              aj@bruninglegal.com
                              ryan@bruninglegal.com

                              And


                              PLEBAN & PETRUSKA LAW, LLC

                              J.C. Pleban, MO Bar No. 63166
                              jc@plebanlaw.com
                              C. John Pleban, Mo. Bar No. 24190
                              cpleban@plebanlaw.com
                              2010 South Big Bend Blvd.
                              St. Louis, MO 63117
                              (314) 645-6666 - Telephone
                              (314) 645-7376 – Facsimile

                             Attorneys for Plaintiffs




                                 23
Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 26 of 41 PageID #: 45




                                                                                  Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
                                                              21SL-CC00937



              Exhibit A
Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 27 of 41 PageID #: 46




                                                                                  Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 28 of 41 PageID #: 47




                                                                                  Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
              Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 29 of 41 PageID #: 48




                                                                                                                                            Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
                                                                                                         21SL-CC00937
In the
CIRCUIT COURT                                                                                          ┌
                                                                                                                For File Stamp Only
                                                                                                                                        ┐
Of St. Louis County, Missouri
                                                              2/26/2021
                                                             _________________________
 Justin Gonzalez and Darrell E Tullock
_________________________________________                    Date
Plaintiff/Petitioner
                                                             _________________________
                                                             Case Number
vs.
                                                              Circuit Civil
                                                             _________________________
 Avertest, LLC, dba Averhealth
__________________________________________                   Division
Defendant/Respondent
                                                                                                       └                                ┘

                       REQUEST FOR APPOINTMENT OF PROCESS SERVER
                   Plaintiffs Justin Gonzalez and Darrell E Tullock
        Comes now _______________________________________________________, pursuant
                                                    Requesting Party
        to Local Rule 28, and at his/her/its own risk requests the appointment of the Circuit Clerk of
                                     PO Box 270471 St. Louis, MO 63127
        ___________________________________________________________________________
         David Roberts                                                               314-966-5585
        Name of Process Server                              Address                                                         Telephone

        ___________________________________________________________________________
        Name of Process Server                              Address or in the Alternative                                   Telephone

        ___________________________________________________________________________
        Name of Process Server                              Address or in the Alternative                                   Telephone

        Natural person(s) of lawful age to serve the summons and petition in this cause on the below
        named parties. This appointment as special process server does not include the authorization
        to carry a concealed weapon in the performance thereof.

        SERVE:                                                            SERVE:
        CSC-Lawyers    Incorporating Company - Registered Agent
        ____________________________________________                      ____________________________________________
        Name                                                              Name
        ____________________________________________
         221 Bolivar Street                                               ____________________________________________
        Address                                                           Address
        ____________________________________________
         Jefferson City, MO 65101                                         ____________________________________________
        City/State/Zip                                                    City/State/Zip

        SERVE:                                                            SERVE:
        ____________________________________________                      ____________________________________________
        Name                                                              Name
        ____________________________________________                      ____________________________________________
        Address                                                           Address
        ____________________________________________                      ____________________________________________
        City/State/Zip                                                    City/State/Zip

        Appointed as requested:
        JOAN M. GILMER, Circuit Clerk                                      /s/ Richard S. Cornfeld
                                                                          ___________________________________________
                                                                          Signature of Attorney/Plaintiff/Petitioner
                                                                          ___________________________________________
                                                                            31046
        By ________________________________________                       Bar No.
            Deputy Clerk                                                   1010 Market Street, Suite 1645, St. Louis, MO 63101
                                                                          ___________________________________________
                                                                          Address
        ___________________________________________                         314-241-5799                         314-241-5788
                                                                          ___________________________________________
        Date                                                              Phone No.                                       Fax No.


        CCADM62-WS         Rev. 07/19
     Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 30 of 41 PageID #: 49




                                                                                       Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

            (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
https://wp.stlcountycourts.com > forms.

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 07/19
Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 31 of 41 PageID #: 50
     Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 32 of 41 PageID #: 51




                                                                                       Electronically Filed - St Louis County - February 26, 2021 - 04:45 PM
Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

            (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
https://wp.stlcountycourts.com > forms.

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 07/19
Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 33 of 41 PageID #: 52




                                                                                                      Electronically Filed - St Louis County - March 01, 2021 - 08:57 AM
                                                                                21SL-CC00937

         IN THE CIRCUIT COURT FOR THE COUNTY OF ST. LOUIS, MISSOURI
                        TWENTY-FIRST JUDICIAL CIRCUIT

JUSTIN GONZALEZ and                                 )
DARRELL E. TULLOCK JR., on behalf of                )
themselves and all others similarly situated,       )
                                                    )
                Plaintiffs,                         )
                                                    )
v.                                                  )
                                                    )        Cause No.
AVERTEST, LLC, dba Averhealth                       )
                                                    )        JURY TRIAL DEMANDED
       Defendant.                                   )

                                  ENTRY OF APPEARANCE

       COMES NOW, J.C. Pleban, of the law firm of Pleban & Petruska Law, LLC, and hereby

enters his appearance on behalf of Plaintiffs Justin Gonzalez and Darrell E. Tullock Jr.



                                                Respectfully submitted,

                                                PLEBAN & PETRUSKA LAW, LLC

                                      By:       __/s/ J.C. Pleban
                                                C. John Pleban, #24190
                                                cpleban@plebanlaw.com
                                                J.C. Pleban, #63166
                                                jc@plebanlaw.com
                                                2010 South Big Bend Blvd.
                                                St. Louis, MO 63117
                                                Telephone:     (314) 645-6666
                                                Facsimile:     (314) 645-7376

                                                Attorneys for Plaintiffs

                                 CERTIFICATE OF SERVICE
        The undersigned hereby certifies that a true and accurate copy of the foregoing was sent to
all counsel of record via the Court’s electronic filing system this 1st day of March, 2021.


                                                __/s/ J.C. Pleban
          Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 34 of 41 PageID #: 53


             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 21SL-CC00937
 JOSEPH L. WALSH III
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 JUSTIN GONZALEZ                                                RICHARD S CORNFELD
                                                                1010 MARKET STREET
                                                                SUITE 1645
                                                         vs.    ST LOUIS, MO 63101
 Defendant/Respondent:                                          Court Address:
 AVERTEST, LLC                                                  ST LOUIS COUNTY COURT BUILDING
 DBA: AVERHEALTH                                                105 SOUTH CENTRAL AVENUE
 Nature of Suit:                                                CLAYTON, MO 63105
 CC Other Tort                                                                                                                      (Date File Stamp)

                                                             Summons in Civil Case
     The State of Missouri to: AVERTES T, LLC
                                     Alias:
                                     DBA: AVERHEALTH
  2916 W MARSHALL STREET
  SUITE A
  RICHMOND, VA 23230

       COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                     which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                     above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                     file your pleading, judgment by de fault may be taken against you for the re lief demanded in the petition.
                                          SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                    notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                    or through Relay Missouri by dialing 711 or 800 -735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY              proceeding.
                                       04-MAR-2021                                           ______________________________________________
                                         Date                                                                     Clerk
                                      Further Information:
                                      AW
                                                               Sheriff’s or Server’s Return
     Note to se rving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent wit h
           _____________________________________________a person of the Defendant’s/Respondent’s family over t he age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                  _____________________________________________
                    Printed Name of Sheriff or Server                                                  Signature of Sheriff or Server
                                   Must be sworn before a notary public if not served by an authorized officer:
                                   Subscribed and sworn to before me on _____________________________________ (date).
           (Seal)
                                   My commission expires: __________________________            _____________________________________________
                                                                         Date                                       Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-1779       1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                       54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
         Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 35 of 41 PageID #: 54

     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                    (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on a ll classe s o f
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-1779      2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                      54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 36 of 41 PageID #: 55
                             THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

    As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

    There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.
    (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-1779   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
          Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 37 of 41 PageID #: 56
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105.                 The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-1779   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 38 of 41 PageID #: 57




                                                                                                      Electronically Filed - St Louis County - March 01, 2021 - 08:59 AM
                                                                                21SL-CC00937

         IN THE CIRCUIT COURT FOR THE COUNTY OF ST. LOUIS, MISSOURI
                        TWENTY-FIRST JUDICIAL CIRCUIT

JUSTIN GONZALEZ and                                 )
DARRELL E. TULLOCK JR., on behalf of                )
themselves and all others similarly situated,       )
                                                    )
                Plaintiffs,                         )
                                                    )
v.                                                  )
                                                    )        Cause No.
AVERTEST, LLC, dba Averhealth                       )
                                                    )        JURY TRIAL DEMANDED
       Defendant.                                   )

                                  ENTRY OF APPEARANCE

       COMES NOW, C. John Pleban, of the law firm of Pleban & Petruska Law, LLC, and

hereby enters his appearance on behalf of Plaintiffs Justin Gonzalez and Darrell E. Tullock Jr.



                                                Respectfully submitted,

                                                PLEBAN & PETRUSKA LAW, LLC

                                      By:       __/s/ C. John Pleban
                                                C. John Pleban, #24190
                                                cpleban@plebanlaw.com
                                                J.C. Pleban, #63166
                                                jc@plebanlaw.com
                                                2010 South Big Bend Blvd.
                                                St. Louis, MO 63117
                                                Telephone:     (314) 645-6666
                                                Facsimile:     (314) 645-7376

                                                Attorneys for Plaintiffs

                                 CERTIFICATE OF SERVICE
        The undersigned hereby certifies that a true and accurate copy of the foregoing was sent to
all counsel of record via the Court’s electronic filing system this 1st day of March, 2021.


                                                __/s/ C. John Pleban
                                                                                         Electronically Filed - St Louis County - March 05, 2021 - 04:22 PM
Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 39 of 41 PageID #: 58




         IN THE CIRCUIT COURT FOR THE COUNTY OF ST. LOUIS, MISSOURI
                        TWENTY-FIRST JUDICIAL CIRCUIT

JUSTIN GONZALEZ and
DARRELL E. TULLOCK JR., on behalf of                 )
themselves and all others similarly situated,        )
                                                     )
                Plaintiffs,                          )
                                                     )       Cause No. 21SL-CC00937
v.                                                   )
                                                     )
AVERTEST, LLC, dba Averhealth                        )
                                                     )
                Defendant.                           )
                                                     )

                                  ENTRY OF APPEARANCE

       COMES NOW Daniel S. Levy, of the Law Office of Richard S. Cornfeld, LLC, and

hereby enters his appearance on behalf of Plaintiffs.


                                                Respectfully submitted,

                                                LAW OFFICE OF RICHARD S. CORNFELD, LLC


                                                By: /s/ Daniel S. Levy
                                                    Daniel S. Levy, #66039
                                                    Richard S. Cornfeld, #31046
                                                    1010 Market Street, Suite 1645
                                                    St. Louis, Missouri 63101
                                                    Tel: (314) 241-5799
                                                    Fax: (314) 241-5788
                                                    dlevy@cornfeldlegal.com
                                                    rcornfeld@cornfeldlegal.com

                                                    And

                                                    Anthony S. Bruning, #30906MO
                                                    Anthony S. Bruning, Jr., #60200MO
                                                    Ryan L. Bruning, #62773MO
                                                    THE BRUNING LAW FIRM, LLC
                                                    555 Washington Avenue, Suite 600
                                                    St. Louis, Missouri 63101
                                                    P. 314-735-8100 / F. 314-898-3078
     Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 40 of 41 PageID #: 59




                                                                                                    Electronically Filed - St Louis County - March 05, 2021 - 04:22 PM
                                                 tony@bruninglegal.com
                                                 aj@bruninglegal.com
                                                 ryan@bruninglegal.com

                                                 And

                                                 J.C. Pleban, MO Bar No. 63166
                                                 C. John Pleban, Mo. Bar No. 24190
                                                 PLEBAN & PETRUSKA LAW, LLC
                                                 2010 South Big Bend Blvd.
                                                 St. Louis, MO 63117
                                                 (314) 645-6666 - Telephone
                                                 (314) 645-7376 – Facsimile
                                                 jc@plebanlaw.com
                                                 cpleban@plebanlaw.com

                                                 Attorneys for Plaintiffs



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of March, 2021, the foregoing was filed with the
Court Clerk via the Court’s electronic filing system and served on upon all counsel of record via
the Court’s electronic notification system.


                                             /s/ Daniel S. Levy




                                                2
Case: 4:21-cv-00403-PLC Doc. #: 1-2 Filed: 04/06/21 Page: 41 of 41 PageID #: 60




                                                                                  Electronically Filed - St Louis County - March 12, 2021 - 02:37 PM
